Case 1:20-cv-25025-DPG Document 37 Entered on FLSD Docket 05/24/2021 Page 1 of 3




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                              CASE NO.: 1:20-cv-25025-GAYLES/STRAUSS


  ACHERON PORTFOLIO TRUST,
  AVERNUS PORTFOLIO TRUST,
  LORENZO TONTI 2006 TRUST,
  STYX PORTFOLIO TRUST, and
  ACHERON CAPITAL, LTD.,

           Plaintiffs,

  v.

  BARRY MUKAMAL, as Trustee of
  the Mutual Benefits Keep Policy Trust,

        Defendant.
  ______________________________________/


                                                      ORDER 1

           THIS CAUSE comes before the Court on Magistrate Judge Jared M. Strauss’s Report and

  Recommendation (the “Report”) [ECF No. 32] regarding Defendant Barry Mukamal’s Motion to

  Dismiss Petition to Compel Arbitration (the “Motion”) [ECF No. 13]. On December 9, 2020,

  Plaintiffs Acheron Portfolio Trust, Avernus Portfolio Trust, Lorenzo Tonti 2006 Trust, Styx

  Portfolio Trust, and Acheron Capital, Ltd. filed their Petition to Compel Arbitration (the

  “Petition”) against Defendant. [ECF No. 1]. On January 4, 2021, Defendant filed his Motion

  seeking to dismiss the Petition. [ECF No. 13]. On January 14, 2021, the Court referred this case to

  Judge Strauss, pursuant to 28 U.S.C. § 636(b)(1)(B), for a ruling on all pre-trial, non-dispositive

  matters and a report and recommendation on all dispositive matters. [ECF No. 17]. On April 6,


  1
    Although the parties should more appropriately be referred to as “Petitioners” and “Respondent”, the Court refers to
  the parties as “Plaintiffs” and “Defendant”—as the parties have referred to themselves—for consistency with the
  relevant pleadings.
Case 1:20-cv-25025-DPG Document 37 Entered on FLSD Docket 05/24/2021 Page 2 of 3




  2021, Judge Strauss issued his Report recommending that the Court grant the Motion and dismiss

  the Petition. [ECF No. 32]. Plaintiffs timely filed objections (the “Objections”), [ECF No. 35], to

  which Defendant responded. [ECF No. 36].

          A district court may accept, reject, or modify a magistrate judge’s report and

  recommendation. 28 U.S.C. § 636(b)(1). Those portions of the report and recommendation to which

  objections are made are accorded de novo review, if those objections “pinpoint the specific findings

  that the party disagrees with.” United States v. Schultz, 565 F.3d 1353, 1360 (11th Cir. 2009); see

  also Fed. R. Civ. P. 72(b)(3). Any portions of the report and recommendation to which no specific

  objections are made are reviewed only for clear error. Liberty Am. Ins. Grp., Inc. v. WestPoint

  Underwriters, L.L.C., 199 F. Supp. 2d 1271, 1276 (M.D. Fla. 2001); accord Macort v. Prem, Inc.,

  208 F. App’x 781, 784 (11th Cir. 2006).

          Having conducted a de novo review of the record, the Court agrees with Judge Strauss’s

  well-reasoned analysis and conclusions that the Motion should be granted and the Petition should

  be dismissed. Plaintiffs’ objections do nothing more than restate and expand on arguments

  previously made in their pleadings and before Judge Strauss. “[P]arties are not to be afforded a

  ‘second bite at the apple’ when they file objections to a [report and recommendation].” Marlite,

  Inc. v. Eckenrod, No. 10-CIV-23641, 2012 WL 3614212, at *2 (S.D. Fla. Aug. 21, 2012) (quoting

  Camardo v. Gen. Motors Hourly–Rate Employees Pension Plan, 806 F. Supp. 380, 382 (W.D.N.Y.

  1992)). This is because “[i]t is improper for an objecting party to . . . submit [] papers to a district

  court which are nothing more than a rehashing of the same arguments and positions taken in the

  original papers submitted to the Magistrate Judge.” Sanchez v. Jones, No. 17-CIV-21911, 2019

  WL 8892627, at *1 (S.D. Fla. Apr. 29, 2019) (internal quotation marks omitted) (alternations in

  original) (quoting Eckenrod, 2012 WL 3614212, at *2); see also Estrada v. FTS USA, LLC, No.



                                                     2
Case 1:20-cv-25025-DPG Document 37 Entered on FLSD Docket 05/24/2021 Page 3 of 3




  14-CIV-23388, 2018 WL 1811907, at *1 (S.D. Fla. Mar. 16, 2018) (“[I]f the objections . . . ‘simply

  rehash or reiterate the original briefs to the magistrate judge,’ . . . that will not suffice to invoke a

  district court’s de novo review of the magistrate judge’s recommendations.” (citations omitted)).

          The Court is unpersuaded by Plaintiffs’ Objections and agrees with Judge Strauss’s well-

  reasoned Report recommending that the Motion be granted and the Petition be dismissed.

          Accordingly, it is ORDERED AND ADJUDGED as follows:

          1.      Magistrate Judge Jared M. Strauss’s Report and Recommendation, [ECF No. 32],

                  is AFFIRMED AND ADOPTED and incorporated into this Order by reference.

          2.      Defendant Barry Mukamal’s Motion to Dismiss Petition to Compel Arbitration,

                  [ECF No. 13], is GRANTED.

          3.      Plaintiffs Acheron Portfolio Trust, Avernus Portfolio Trust, Lorenzo Tonti 2006

                  Trust, Styx Portfolio Trust, and Acheron Capital, Ltd.’s Petition to Compel

                  Arbitration, [ECF No. 1], is DISMISSED.

          4.      This case is CLOSED.

          DONE AND ORDERED in Chambers at Miami, Florida, this 24th day of May, 2021.




                                                  ________________________________
                                                  DARRIN P. GAYLES
                                                  UNITED STATES DISTRICT JUDGE




                                                     3
